Cobijen, J.,
concurring. While I agree to the affirmance of the judgment in this cause as the settlement of a long, angry and very serious controversy, I with much hesitation indorse the legality of the steps taken by the legislature. The removal of an officer is properly the •subject of judicial action; and, although the legislature may change the duties of an office and its compensation “to any extent, and may even abolish it, the amotion of the officer by it is an act of a very different quality. It is parallel to the legislative acts in aid of particular law suits, which have met with little favor with the bench *376and the profession. Such acts border upon tbe exercise of arbitrary power, rather than upon the fair and impartial hearing of a cause in which each party may be heard before the final adjudication. The instances cited in support of this action are to be found in cases where the legislatures have taken from one officer the power and emoluments of one office, leaving him at the same time in ' the possession of another. And these are but few in number. The filling of the vacancy in the office by legislative act has met the condemnation of the courts. The supreme power is lodged in the people and not in the legislature, and our system of local self-government contemplates the election of local officers by them. The selection of municipal officers has been held to be peculiarly within the province of the people of the locality.
The power of the legislature over municipal offices, and officers has been ably discussed in The People v. Hurlbut, 24 Mich., and The People v. Detroit, 28 Mich., under a constitutional provision that “judicial officers of cities and villages shall be elected, and all other officers shall be elected or appointed at such time and in such manner as the legislature may direct; ” and it was held in the former case that while the legislature was left free to appoint officers not municipal, such, for example, as a board of police commissioners in and for a city, yet that it was restrained by the above-mentioned provisions, especially by the one last quoted, from itself directly appointing municipal officers, whose duties and authority were plainly and exclusively local; such as the board of water commissioners, and board of sewer commissioners for a particular city.
This constitutional provision of Michigan is very similar to that found in the organic act of this territory upon the same subject. In the case at bar the fact that the interference is with the county government and not a city government may properly be considered. Judge Dillon has drawn the distinction between such corpora*377tions thus: “Municipal corporations proper are called into existence, either at the direct solicitation or by the free consent of the persons composing them, for the promotion of their own local and private advantage and convenience. On the other hand, counties are at most but local organizations, which, for the purposes of civil administration, are invested with a few functions characteristic of a corporate existence. They are local subdivisions of the state, created by the sovereign power of the state, of its own sovereign will, without the particular solicitation, consent or concurrent action of the people who inhabit them. The former (municipal) organization is asked for, or, at least, assented to by the people it embraces; the latter (counties) is superimposed by a sovereign and permanent authority. See 7 Ohio St. 109.
“A municipal corporation proper is created mainly for the interest, advantage and convenience of the locality and its people. A county organization is created almost exclusively with a view to the policy Of the state at large for purposes of political organization and civil administration in matters of finance, of education, of provision for the poor, of military organization, of the means of travel and transport, and especially for the administration of justice. With scarcely an exception all the powers and functions of the county organization have a direct and exclusive reference to the general policy of the state, and are, in fact, but a branch of the general administration of that policy.”
In this view, when the proper emergency arises, an interference on the part of the territory with the county management may be justified, when it would not be in the special and local matters exclusively within the control, and established for the special interest and advantage, of the municipality, and the people within its borders and jurisdiction. Such are the intimate relations of the territory and the county, that the mismanagement of the latter might work serious detriment to the former; might *378in fact obstruct the regular operation of the machinery of the territorial government. And it may be well questioned whether or not the authorities of the territory would be held to be derelict in their duty did they allow, without interference, the mismanagement of county affairs. The legislature is the proper judge as to when such emergency may arise, and having acted, the presumption that it did exist in the present case, much as it may be deprecated under ordinary circumstances, may fairly be said to exist. But such legislative action can only be justified in extreme cases, and for the temporary purpose of providing, for the time being, the necessary machinery of the government.